  Case 15-34972         Doc 40     Filed 03/13/19 Entered 03/13/19 11:11:20              Desc Main
                                      Document Page 1 of 5


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-34972
         EVELYN SOTO

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/14/2015.

         2) The plan was confirmed on 01/04/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 02/11/2019.

         6) Number of months from filing to last payment: 39.

         7) Number of months case was pending: 41.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-34972        Doc 40        Filed 03/13/19 Entered 03/13/19 11:11:20                     Desc Main
                                       Document Page 2 of 5



Receipts:

       Total paid by or on behalf of the debtor                $12,222.51
       Less amount refunded to debtor                               $0.00

NET RECEIPTS:                                                                                    $12,222.51


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $4,000.00
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                          $537.99
    Other                                                                      $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,537.99

Attorney fees paid and disclosed by debtor:                      $0.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim       Principal      Int.
Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
ABN AMRO                          Unsecured           0.00           NA              NA            0.00       0.00
ACS                               Unsecured           0.00           NA              NA            0.00       0.00
ACS                               Unsecured           0.00           NA              NA            0.00       0.00
Adventis                          Unsecured            NA            NA              NA            0.00       0.00
Adventis                          Unsecured           0.00           NA              NA            0.00       0.00
ADVOCATE MEDICAL GROUP            Unsecured          20.00           NA              NA            0.00       0.00
Advocate Medical Group            Unsecured          30.00           NA              NA            0.00       0.00
ADVOCATE MEDICAL GROUP            Unsecured          50.00           NA              NA            0.00       0.00
AMERICAN ACCOUNTS & ADVISERS      Unsecured           0.00           NA              NA            0.00       0.00
AMERICAS FINANCIAL CHOICE         Unsecured           0.00           NA              NA            0.00       0.00
AMERICAS FINANCIAL CHOICE         Unsecured           0.00           NA              NA            0.00       0.00
AMERICAS FINANCIAL CHOICE         Unsecured           0.00           NA              NA            0.00       0.00
AMERICAS FINANCIAL CHOICE         Unsecured           0.00           NA              NA            0.00       0.00
AMERICAS FINANCIAL CHOICE         Unsecured           0.00        618.24          618.24           0.00       0.00
ARMOR SYSTEMS CORP                Unsecured           0.00           NA              NA            0.00       0.00
ARMOR SYSTEMS CORP                Unsecured           0.00           NA              NA            0.00       0.00
ATG CREDIT                        Unsecured           0.00           NA              NA            0.00       0.00
CAPITAL ONE                       Unsecured         142.00           NA              NA            0.00       0.00
CHECK N GO                        Unsecured      1,621.70            NA              NA            0.00       0.00
CHICAGO DEPT OF STREETS & SANI    Unsecured           0.00           NA              NA            0.00       0.00
CITI/STUDENT LOAN RESOURCE CTR    Unsecured           0.00           NA              NA            0.00       0.00
CITI/STUDENT LOAN RESOURCE CTR    Unsecured           0.00           NA              NA            0.00       0.00
Citimortgage Inc                  Unsecured           0.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE   Secured           800.00           NA           800.00        800.00        0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured      8,631.20       5,745.80        5,745.80           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured      1,681.54       4,451.84        4,451.84           0.00       0.00
COMMONWEALTH EDISON               Unsecured         116.26        248.98          248.98           0.00       0.00
CREDIT ACCEPTANCE CORP            Unsecured      6,900.00       5,848.29        5,848.29           0.00       0.00
DIRECTV LLC                       Unsecured            NA         770.20          770.20           0.00       0.00
ENHANCED RECOVERY CO L            Unsecured           0.00           NA              NA            0.00       0.00
FIRST PREIMER BANK                Unsecured           0.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-34972       Doc 40        Filed 03/13/19 Entered 03/13/19 11:11:20                   Desc Main
                                      Document Page 3 of 5



Scheduled Creditors:
Creditor                                       Claim         Claim         Claim        Principal      Int.
Name                                 Class   Scheduled      Asserted      Allowed         Paid         Paid
IL DEPT OF EMPL0YMENT SECURITY   Unsecured     10,113.00         529.00        529.00           0.00       0.00
IL DEPT OF REVENUE               Priority          432.75        362.34        362.34           0.00       0.00
IL DEPT OF REVENUE               Unsecured            NA          71.00         71.00           0.00       0.00
IL DEPT OF REVENUE               Unsecured            NA          59.00         59.00           0.00       0.00
INTERNAL REVENUE SERVICE         Unsecured            NA          37.65         37.65           0.00       0.00
INTERNAL REVENUE SERVICE         Priority       3,000.00       3,801.93      3,801.93           0.00       0.00
ISAC                             Unsecured      6,862.62     16,644.58     16,644.58            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         465.00        465.76        465.76           0.00       0.00
MONTGOMERY WARD                  Unsecured         290.00        290.35        290.35           0.00       0.00
NCO FINANCIAL SYSTEMS            Unsecured         213.00           NA            NA            0.00       0.00
NORTH PARK UNIVERSITY            Unsecured         600.00           NA            NA            0.00       0.00
ORANGE LAKE COUNTRY CLUB INC     Unsecured           0.00           NA            NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured           0.00           NA            NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured           0.00           NA            NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured           0.00           NA            NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured           0.00           NA            NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured           0.00           NA            NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured         200.00           NA            NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured           0.00           NA            NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured           0.00           NA            NA            0.00       0.00
Prof PI Svc                      Unsecured         250.00           NA            NA            0.00       0.00
QUANTUM3 GROUP LLC               Unsecured          81.00        280.32        280.32           0.00       0.00
QUANTUM3 GROUP LLC               Unsecured         394.00        478.48        478.48           0.00       0.00
QUANTUM3 GROUP LLC               Unsecured         137.00        137.60        137.60           0.00       0.00
RUSH UNIVERSITY                  Unsecured          50.00           NA            NA            0.00       0.00
SALLIE MAE                       Unsecured      6,409.00            NA            NA            0.00       0.00
SALLIE MAE                       Unsecured      5,500.00            NA            NA            0.00       0.00
SALLIE MAE                       Unsecured      2,784.00            NA            NA            0.00       0.00
SALLIE MAE                       Unsecured      1,632.00            NA            NA            0.00       0.00
SALLIE MAE                       Unsecured         534.00           NA            NA            0.00       0.00
SALLIE MAE                       Unsecured      6,913.00            NA            NA            0.00       0.00
SALLIE MAE                       Unsecured      5,541.00            NA            NA            0.00       0.00
SALLIE MAE                       Unsecured      2,771.00            NA            NA            0.00       0.00
SALLIE MAE                       Unsecured      1,766.00            NA            NA            0.00       0.00
SALLIE MAE                       Unsecured         579.00           NA            NA            0.00       0.00
SANTANDER CONSUMER USA           Unsecured     20,621.00     12,865.40     12,865.40            0.00       0.00
SHELLPOINT MORTGAGE SERVICING    Secured              NA       8,699.58      8,699.58      6,884.52        0.00
SHELLPOINT MORTGAGE SERVICING    Secured      160,000.00    148,920.04    157,620.03            0.00       0.00
SHELLPOINT MORTGAGE SERVICING    Unsecured      9,123.00            NA            NA            0.00       0.00
SLC CONDUIT                      Unsecured           0.00           NA            NA            0.00       0.00
SLC CONDUIT                      Unsecured           0.00           NA            NA            0.00       0.00
SLC CONDUIT                      Unsecured           0.00           NA            NA            0.00       0.00
SLC CONDUIT                      Unsecured           0.00           NA            NA            0.00       0.00
SLC CONDUIT                      Unsecured           0.00           NA            NA            0.00       0.00
SLC CONDUIT                      Unsecured           0.00           NA            NA            0.00       0.00
SLC CONDUIT                      Unsecured           0.00           NA            NA            0.00       0.00
SLC CONDUIT                      Unsecured           0.00           NA            NA            0.00       0.00
SLC CONDUIT                      Unsecured           0.00           NA            NA            0.00       0.00
SLC CONDUIT                      Unsecured           0.00           NA            NA            0.00       0.00
SLC CONDUIT                      Unsecured           0.00           NA            NA            0.00       0.00
SLC CONDUIT                      Unsecured           0.00           NA            NA            0.00       0.00
SLC CONDUIT                      Unsecured           0.00           NA            NA            0.00       0.00
SLC CONDUIT                      Unsecured           0.00           NA            NA            0.00       0.00
SLC CONDUIT                      Unsecured           0.00           NA            NA            0.00       0.00
SLM FINANCIAL CORP               Unsecured           0.00           NA            NA            0.00       0.00
SLM FINANCIAL CORP               Unsecured           0.00           NA            NA            0.00       0.00
SLM FINANCIAL CORP               Unsecured           0.00           NA            NA            0.00       0.00
SLM FINANCIAL CORP               Unsecured           0.00           NA            NA            0.00       0.00
SLM FINANCIAL CORP               Unsecured           0.00           NA            NA            0.00       0.00
SPRINT NEXTEL                    Unsecured         400.00           NA            NA            0.00       0.00


UST Form 101-13-FR-S (09/01/2009)
 Case 15-34972      Doc 40       Filed 03/13/19 Entered 03/13/19 11:11:20                     Desc Main
                                    Document Page 4 of 5



Scheduled Creditors:
Creditor                                     Claim           Claim         Claim        Principal       Int.
Name                              Class    Scheduled        Asserted      Allowed         Paid          Paid
ST IL TOLLWAY AUTHORITY        Unsecured      2,000.00              NA           NA             0.00        0.00
TARGET                         Unsecured         223.00             NA           NA             0.00        0.00
TARGET NATIONAL BANK           Unsecured         200.00             NA           NA             0.00        0.00
TEXAS GUARANTEED STUDENT LOA   Unsecured      6,395.00         5,844.94     5,844.94            0.00        0.00
US DEPT OF ED FEDLOAN          Unsecured           0.00             NA           NA             0.00        0.00
US DEPT OF ED FEDLOAN          Unsecured           0.00             NA           NA             0.00        0.00
US DEPT OF ED FEDLOAN          Unsecured           0.00             NA           NA             0.00        0.00
US DEPT OF ED FEDLOAN          Unsecured           0.00             NA           NA             0.00        0.00
US DEPT OF ED FEDLOAN          Unsecured     37,016.00              NA           NA             0.00        0.00
US DEPT OF ED FEDLOAN          Unsecured      5,696.00              NA           NA             0.00        0.00
US DEPT OF ED FEDLOAN          Unsecured      7,393.00              NA           NA             0.00        0.00
US DEPT OF ED FEDLOAN          Unsecured      5,696.00              NA           NA             0.00        0.00
US DEPT OF ED FEDLOAN          Unsecured           0.00             NA           NA             0.00        0.00
US DEPT OF ED FEDLOAN          Unsecured           0.00             NA           NA             0.00        0.00
US DEPT OF ED FEDLOAN          Unsecured           0.00             NA           NA             0.00        0.00
US DEPT OF ED FEDLOAN          Unsecured           0.00             NA           NA             0.00        0.00
US DEPT OF ED FEDLOAN          Unsecured           0.00             NA           NA             0.00        0.00
US DEPT OF ED FEDLOAN          Unsecured      5,275.00              NA           NA             0.00        0.00
US DEPT OF EDUCATION           Unsecured     43,686.00       49,990.52     49,990.52            0.00        0.00
US DEPT OF EDUCATION           Unsecured      7,393.00         8,941.09     8,941.09            0.00        0.00
US DEPT OF EDUCATION           Unsecured      6,753.00         6,425.78     6,425.78            0.00        0.00
VERIZON                        Unsecured         183.00          179.80       179.80            0.00        0.00
WEBBANK/FINGERHUT              Unsecured           0.00             NA           NA             0.00        0.00
WEBBANK/FINGERHUT              Unsecured         273.00             NA           NA             0.00        0.00
WESTGATE RESORTS               Unsecured         900.00             NA           NA             0.00        0.00
WISCONSIN DELLS POLICE DEPT    Unsecured          20.00             NA           NA             0.00        0.00


Summary of Disbursements to Creditors:
                                                             Claim            Principal                Interest
                                                           Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                               $157,620.03                 $0.00                  $0.00
      Mortgage Arrearage                               $8,699.58             $6,884.52                  $0.00
      Debt Secured by Vehicle                              $0.00                 $0.00                  $0.00
      All Other Secured                                  $800.00               $800.00                  $0.00
TOTAL SECURED:                                       $167,119.61             $7,684.52                  $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00                 $0.00               $0.00
       Domestic Support Ongoing                               $0.00                 $0.00               $0.00
       All Other Priority                                 $4,164.27                 $0.00               $0.00
TOTAL PRIORITY:                                           $4,164.27                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                          $120,924.62                    $0.00               $0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-34972         Doc 40      Filed 03/13/19 Entered 03/13/19 11:11:20                Desc Main
                                       Document Page 5 of 5



Disbursements:

         Expenses of Administration                             $4,537.99
         Disbursements to Creditors                             $7,684.52

TOTAL DISBURSEMENTS :                                                                      $12,222.51


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/13/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
